Title: From Thomas Jefferson to Robert Smith, 19 October 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Th:J. to mr Smith. 
                     Oct. 19. 08.
                  
                  I inclose you a petition of the widow Bennet for the liberation of her son at Boston, a Minor, or for a moiety of 3. months pay to enable her to go to another son. I think when her case was formerly before us, she was said to be a woman of ill fame, & that her son did not wish to return to her. still however the mother, if there be no father, is the natural guardian, & is legally entitled to the custody & the earnings of her son. if she were to make her demand legally for both or either, she would prevail, may it not be for the benefit of the son & of the service to compromise by paying the 16. dollars, & taking a regular relinquishment or transfer of her right to the body of her son, & his earnings in future, so that we may have no more to do with her. this is referred to mr Smiths consideration. Affectte. salutns
               